JUDGMENT

PER CURIAM.
This cause was considered on the record from the Office of the Comptroller of the Currency and on the briefs and arguments of the parties. It is
ORDERED AND ADJUDGED that the decision and order of the Comptroller be AFFIRMED for the reasons stated by the Administrative Law Judge and adopted by the Comptroller. See In the Matter of Dale E. Washburn, Equal Access to Justice Applicant, AA-EE-01-15. The position of the Office of the Comptroller of the Currency in initiating a proceeding for a civil money penalty against Washburn was “substantially justified” within the meaning of 5 U.S.C. § 504(a)(1).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.